UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 22, 2011 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5571 75-1047710 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 RadioShack Circle, Mail Stop CF3-203, Fort Worth, Texas 76102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 415-3011 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Item 2.02.Results of Operations and Financial Conditions. On February 22, 2011, RadioShack Corporation (the “Company”) issued a press release containing certain information with respect to its fourth quarter 2010 financial results.A copy of the press release is attached as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Press Release, dated February 22, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RadioShack Corporation (Registrant) Date: February 22, 2011 /s/James F. Gooch James F. Gooch President and Chief Financial Officer (Principal Financial Officer) 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release, dated February 22, 2011. 4
